Citation Nr: 0018003	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss for the period beginning December 28, 
1999.

2.  Entitlement to restoration of a compensable evaluation 
for bilateral hearing loss for the period from November 7, 
1996, through December 27, 1999, and entitlement to a rating 
in excess of 10 percent for bilateral hearing loss from 
December 28, 1999.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the right knee, and if so whether the claim is 
well grounded and should be granted.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the left knee, and if so whether the claim is 
well grounded and should be granted.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Board notes that the issue of entitlement to a higher 
evaluation for post-traumatic stress disorder had been 
included in the veteran's appeal but the veteran withdrew 
this issue from his appeal following the grant of an 
increased evaluation of 70 percent for this disability.    

The Board also notes that in February 1997 the veteran was 
provided a statement of the case on the issues of entitlement 
to service connection for lichen simplex chronicus and 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability resulting from a left tibial osteotomy performed 
by VA.  Neither the veteran nor his representative addressed 
either of these issues in their subsequently submitted 
statements.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to either of these issues. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the hearing loss issue on appeal has been 
obtained.

2.  The evidence before the RO at the time of its November 
1996 rating decision reducing the evaluation for bilateral 
hearing loss to noncompensable included a November 1996 VA 
examination report showing that the veteran's hearing loss 
disability had improved to the extent that he had level IV 
hearing in the right ear and level II hearing in the left 
ear.

3.  A VA audiological examination in April 1998 disclosed 
level III hearing in both ears.

4.  A VA audiological examination on December 28, 1999, 
disclosed that the veteran had level III hearing in the right 
ear and level IV in the left.

5.  An unappealed rating decision of October 1993 denied the 
veteran's claim for service connection for arthritis of the 
right and left knees. 

6.  The evidence added to the record since the October 1993 
rating decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for arthritis of the right and left knees.

7.  The claims for service connection for arthritis of the 
right and left knees are plausible.


CONCLUSIONS OF LAW

1.  Restoration of a compensable evaluation for bilateral 
hearing loss during the period from November 7, 1996, through 
December 27, 1999, is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991), 38 C.F.R. §§ 3.105(e), 3.344(c), 4.7, 
4.85-4.87, Diagnostic Code 6100 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
for bilateral hearing loss for the period beginning December 
28, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.385, 4.7, 4.14, 4.85- 4.87, Diagnostic 
Code 6100 (1999).

3.  New and material evidence has been received to reopen the 
veteran's claims for service connection for arthritis of the 
right and left knees.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999).

4.  The claims for service connection for arthritis of the 
right and left knees are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss 

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as described below.

The Board notes that effective June 10, 1999, VA revised some 
of the criteria for evaluating Diseases of the Ear and Other 
Sense Organs.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 
6110 (1999); 38 C.F.R. § 4.85, Diagnostic Code 6100; 64 Fed. 
Reg. 25208-09 (1999).  However, none of the changes in 
regulations pertaining to evaluations for hearing loss are 
pertinent to the facts in this case.  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness. 38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110; 38 
C.F.R. § 4.85, Diagnostic Code 6100, 64 Fed. Reg. 25208- 09.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the Maryland CNC controlled speech 
discrimination test together with the results of the pure 
tone audiometry test.  See 38 C.F.R. § 3.385 (1999); 38 
C.F.R. §§ 3.385, 4.85(a) (1999).  The Board may not consider 
speech recognition scores that have not been conducted with 
the required Maryland CNC Test.  The results are then 
analyzed using the tables contained in 38 C.F.R. § 4.87. 

The veteran underwent a VA audiological examination in 
November 1996.  In a rating decision later in November 1996, 
the RO reduced the veteran's rating for bilateral hearing 
loss from 10 percent disabling to noncompensable.  In that 
same rating decision, the RO granted a 70 percent evaluation 
for the veteran's service-connected post-traumatic stress 
disorder, thereby increasing the veteran's overall combined 
service-connected disability percentage from 60 to 70 
percent.  Therefore, the assignment of a noncompensable 
evaluation to the bilateral hearing loss in November 1996 did 
not result in a reduction or discontinuance of compensation 
payments, and the procedural protections of 38 C.F.R. 
§ 3.105(e), regarding a reduction in an evaluation are not 
for application.  

In addition, as the 10 percent evaluation assigned to the 
bilateral hearing loss had not been in effect for a period of 
five or more years, the provisions of 38 C.F.R. § 3.344(a)(b) 
regarding stabilization of disability ratings are not for 
application.  Rather, reexamination disclosing improvement in 
the disability will warrant reduction in the rating.  See 
38 C.F.R. § 3.244(c).

However, 38 C.F.R. § 4.13 (1999) provides that when any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms. 

The results of the November 1996 VA audiogram with pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

20
55
85
95
LEFT

20
60
65
75

The Maryland CNC speech recognition results were 80 in the 
right ear and 88 in the left ear.  This corresponds to level 
IV hearing in the right ear and level II in the left ear, and 
a noncompensable rating.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100.  

Therefore, the November 1996 rating decision reducing the 
evaluation to noncompensable was proper.

The results of an April 1998 VA audiogram with pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

25
60
85
95
LEFT

25
60
75
85

The Maryland CNC speech recognition results were 84 in the 
right ear and 88 in the left ear.  This corresponds to level 
III hearing in both ears, and a noncompensable rating.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100.  

The most recent VA audiological examination was performed on 
December 28, 1999.  The results of that examination were as 
follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT

20
60
85
105
LEFT

30
55
75
80

The Maryland CNC speech recognition results were 84 in the 
right ear and 80 in the left ear.  This corresponds to level 
III hearing in the right ear and level IV in the left ear, 
and a 10 percent rating.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100.  

Accordingly, the evaluation was properly increased to 10 
percent, but not higher, from the date of the VA examination 
in December 1999.  

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, at 284 (1996).  

In a May 1993 rating decision, the RO denied entitlement to 
service connection for arthritis of the knees.  The RO 
continued the denial of service connection for the 
disabilities in rating decisions of June and October 1993.  A 
timely Notice of Disagreement with the May 1993 rating 
decision was received by the RO in June 1993.  A Statement of 
the Case was issued in October 1993.  In December 1993, the 
veteran submitted a statement wherein he referred to the 
pending claim for his knees, and this was accepted by the RO 
as a Substantive Appeal.  However, in August 1994, the 
veteran withdrew his appeal for service connection for 
arthritis of the knees.  

The record reflects that the veteran has perfected an appeal 
of the December 1995 rating decision which determined that 
new and material evidence has not been received to reopen the 
veteran's claim for service connection for arthritis of the 
right knee or his claim for service connection for arthritis 
of the left knee.  Consequently, the last unappealed rating 
decision is the rating decision of October 1993.

The evidence added to the record since the October 1993 
rating decision includes a December 1994 VA examination 
report which notes that the veteran reported having injured 
his knees while performing numerous parachute jumps as an 
airborne infantryman during his active military service.  He 
indicated that he occasionally landed in a less than perfect 
way and that this caused knee pain.  He related that shortly 
after discharge, his knees became more painful.  After an 
examination of the knees, the examiner entered diagnoses of 
degenerative arthritis, post-traumatic, right knee, status 
post osteotomy with residual laxity, and post-traumatic 
degenerative arthritis, left knee, status-post arthroscopy.  

The December 1994 VA examination report is not cumulative or 
redundant of evidence previously of record.  Moreover, as the 
only history provided by the veteran during the December 1994 
VA examination related to injuries he sustained performing 
parachute jumps during service, the examiner's diagnoses 
support the conclusion that the arthritis of the veteran's 
knees is due to service trauma.  Therefore, the Board finds 
this report to be new and material.  Accordingly, these 
claims are reopened.  

The Board must also determine whether the veteran has 
presented evidence of well-grounded claims, that is, whether 
he has presented claims that are plausible and meritorious on 
their own or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

Since the December 1994 examination report is competent 
evidence of a nexus between the claimed disabilities and 
service, it also establishes that the claims are well 
grounded.


ORDER

Restoration of a compensable evaluation for bilateral hearing 
loss for the period from November 7, 1996, through December 
27, 1999, is denied. 

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the period beginning December 28, 
1999, is denied.

New and material evidence having been submitted, reopening of 
the claim for service connection for arthritis of the right 
knee is granted.

New and material evidence having been submitted, reopening of 
the claim for service connection for arthritis of the left 
knee is granted.

The Board having determined that evidence of a well-grounded 
claim for service connection for a right knee disability has 
been submitted, the appeal is granted to this extent.

The Board having determined that evidence of a well-grounded 
claim for service connection for a left knee disability has 
been submitted, the appeal is granted to this extent.





REMAND

Since the claims of entitlement to service connection for 
arthritis of the right and left knees are well grounded, VA 
has a duty to assist the veteran in the development of facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103 (1999).  

Although the December 1994 VA examination report is 
supportive of the veteran's claims, it does not appear that 
the VA examiner was familiar with the veteran's complete 
medical history.  For instance, he did not note the veteran's 
history of post-service knee injuries.  In this regard, the 
Board notes that a March 1992 VA social survey report and a 
July 1993 medical report, submitted by Donald Miller, Jr. 
M.D., reflect that the veteran sustained injuries to his 
knees during his post-service employment as a fireman.  The 
Board further notes that the claims file does not reflect 
that the RO has attempted to secure any employment records 
associated with the aforementioned injuries.  

In light of the foregoing, the Board believes that further 
development, to include additional examination of the veteran 
with requisite opinion, should be undertaken.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims for 
service connection arthritis of the right 
and left knees.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.

2.  The veteran should also be requested 
to provide more specific details, to the 
extent possible, regarding the knee 
injuries sustained during his employment 
as a fireman, to include any compensation 
and/or medical treatment received for the 
injuries .  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to secure copies of all available 
employment, compensation and medical 
records pertaining to the injuries 
referenced by the veteran.

3.  When the above development has been 
completed, the RO should arrange for a VA 
examination by a physician with 
appropriate expertise to determine the 
extent and etiology of the arthritis of 
the veteran's knees.  All indicated 
studies should be performed.  Based upon 
the examination results and a review of 
the claims files, the examiner must 
provide an opinion with respect to 
arthritis of each of the veteran's knees 
as to whether it is at least as likely as 
not that the arthritis is etiologically 
related to service.  The rational for all 
opinions expressed should be fully 
explained.  The claims files, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The examination report must be 
typed.  

4.  Thereafter, the RO should review the 
claims files and ensure that the above 
development actions, including the 
requested examination and opinion, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action.

5.  Then, the RO should adjudicate the 
reopened claims for service connection 
for arthritis of the right and left 
knees.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 


